Citation Nr: 0313013	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  01-02 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for arthritis due to 
trauma of the lower back, currently evaluated 20 percent 
disabling.  

2.  Entitlement to an increased rating for limitation of 
motion of the cervical spine, with muscle spasm, currently 
evaluated 20 percent disabling.  

3.  Entitlement to an increased rating for chondromalacia 
with arthritis due to trauma of the left knee, currently 
evaluated 10 percent disabling.  

4.  Entitlement to an increased rating for chondromalacia 
with arthritis due to trauma of the right knee, currently 
evaluated 10 percent disabling.  

5.  Entitlement to an increased rating for traumatic 
degenerative changes of the left ankle, currently evaluated 
10 percent disabling.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1988 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The February 2000 rating decision reduced the 
rating for the veteran's service-connected left ankle 
disability.  A rating decision in August 2000 restored the 
previous 10 percent rating for the disability, effective from 
the date of the reduction, but the veteran continued to 
disagree with the adequacy of that rating.  

At a videoconference hearing before the undersigned Veterans 
Law Judge in January 2003, the veteran testified that he had 
previously raised several issues that had not yet been 
considered by the RO, including service connection for a 
neurological disorder, including migraine headaches; a 
psychiatric disorder, including post-traumatic stress 
disorder; and a skin condition, claimed as xerodermatitis and 
folliculitis barbae.  Review of the claims folder indicates 
that a rating decision in February 2000 noted that 
adjudication of a number of issues was being deferred.  Those 
issues all related to consideration under the provisions of 
38 C.F.R. § 3.317 and included service connection for 
irritable bowel syndrome, migraine headaches, refractive 
error, arthritis of the right ankle due to trauma, fracture 
of the right thumb, sprain of the right index finger, 
fracture of the left middle finger, sprain of the left little 
finger, numbness of the lower torso, Persian Gulf Syndrome, 
loss of hair, hypertension, sore and swollen gums with loose 
teeth, blurred vision, skin rash to include keratosis pilars 
and xerodermatitis, fatigue, respiratory problems, residuals 
of anthrax shots, and a gastrointestinal disorder.  A rating 
decision in August 2000 listed a number of disabilities as 
being non-service-connected, but that decision did not 
discuss any of those disabilities or provide any reasons why 
service connection had been denied or even whether service 
connection had been officially denied.  Basically, the Board 
is unclear which, if any, of those claimed conditions have 
been considered by the RO for service connection.  The 
veteran's contentions in that regard, as set forth in various 
communications from him and at his January 2003 hearing, are 
referred to the RO for appropriate consideration.  


REMAND

The Board notes that the veteran has been afforded VA 
compensation examinations for the listed orthopedic 
disabilities in June 1999 and June 2001.  However, the Board 
agrees with the veteran's testimony at his videoconference 
hearing in January 2003 that those examinations were not 
adequate to evaluate his disabilities.  The examiners did not 
comment on the presence or absence of painful motion, which 
the veteran has stated that he has.  Neither did the 
examiners comment on any aspects of functional loss due to 
any of the disabilities.  

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that, with any form of arthritis, the provisions of 
38 C.F.R. § 4.59, as they pertain to painful motion, must 
also be specifically addressed by the examiner.  Therefore, 
the examination and the readjudication requested on REMAND 
should include consideration of all the factors set forth in 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  

Accordingly, this case is REMANDED for the following 
additional actions:

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-date 
copies of the records of any evaluation or 
treatment, VA or non-VA, that he has 
received for his lumbar spine, cervical 
spine, knee, or left ankle disabilities 
since February 2001.  All records so 
received should be associated with the 
claims folder.  

2.  The veteran should then be scheduled 
for an orthopedic examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this REMAND 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The examiner's report should 
fully set forth all current complaints and 
pertinent clinical findings, and should 
describe in detail the presence or absence 
and the extent of any functional loss due 
to the veteran's cervical spine, lower 
back, bilateral knee, and left ankle 
disabilities.  Consideration should be 
given to any loss due to reduced or 
excessive excursion, or due to decreased 
strength, speed, or endurance, as well as 
any functional loss due to absence of 
necessary structures, deformity, adhesion, 
or defective innervation.  In particular, 
the examiner should comment on any 
functional loss due to weakened movement, 
excess fatigability, incoordination, or 
pain on use, and should state whether any 
pain claimed by the appellant is supported 
by adequate pathology, e.g., muscle spasm, 
and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on 
pressure or manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is important for 
the examiner's report to include a 
description of the above factors that 
pertain to functional loss due to each of 
the disabilities that develops on use.  In 
addition, the examiner should express an 
opinion as to whether pain or other 
manifestations occurring during flare-ups 
or with repeated use could significantly 
limit functional ability of the affected 
part.  The examiner should portray the 
degree of any additional range of motion 
loss due to pain on use or during flare-
ups.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  

3.  The RO should ensure compliance with 
the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)) and VA's 
regulations that implement the statutory 
changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

4.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims, with 
particular consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.59.  If 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case 
concerning all evidence added to the record 
since the April 2002 supplemental statement 
of the case, including the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and they 
should be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




